—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about July 22, 1994, which granted defendant’s motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
The action was properly dismissed for failure to plead the alleged fraudulent conveyance with the requisite particularity (CPLR 3016 [b]). We note the absence of any specific allegation concerning the value of the transferred property or otherwise showing why the consideration given therefor was inadequate (see, e.g., Loblaw, Inc. v Wylie, 50 AD2d 4, 6; Polkowski v Mela, 143 AD2d 260, 262). Nor was a need for additional disclosure demonstrated (see, Glassman v Catli, 111 AD2d 744). Concur— Sullivan, J. P., Rosenberger, Ross, Asch and Nardelli, JJ.